Exhibit 10.1

Allin Corporation

Annual Base Salaries for Executive Officers Effective January 1, 2008

On November 15, 2007, the Board of Directors of Allin Corporation implemented
changes in annual base salary for its executive officers effective date of
January 1, 2008 as follows:

 

Executive Officer

  

Position

  

Annual Base Salary

Effective as of January 1, 2008

Richard W. Talarico

   Chairman, Chief Executive Officer and President    $ 198,172

Dean C. Praskach

   Chief Financial Officer, Vice President-Finance, Treasurer and Secretary    $
160,680